         CASE 0:20-cv-01434-NEB-KMM Doc. 111 Filed 12/28/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


    MARC AMOURI BAKAMBIA,                               No. 0:20-cv-01434-NEB -KMM

                      Plaintiff,

    v.                                                        ORDER

    PAUL SCHNELL, Commissioner of DOC;
    GUY BOSCH, Warden; VICTOR
    WANCHENA, Asso. Wardenl LOUIS
    SHICKER, MD; Dr. DARRYL ROBERT
    QUIRAM; BRENT PLACKNER, PA;
    TAMMY LISOWY; and MCF-
    STILLWATER;

                       Defendant.


         This matter is before the Court regarding the DOC Defendants’1 Joint Motion
Regarding Continued Sealing. ECF No. 95. The motion concerns documents filed
under temporary seal in connection with the DOC Defendants’ response to
Mr. Bakambia’s motion for a preliminary injunction. These documents include the
DOC Defendants’ memorandum in opposition to Plaintiff’s motion (ECF No. 62),
the Declaration of Kathy Reid (ECF No. 64), and Exhibit 1 to Ms. Reid’s Declaration
(ECF No. 64-1). Each of these documents contain private medical information
regarding Mr. Bakambia. The Court recognizes that the DOC Defendants are
precluded from unilaterally disclosing private health data under the Minnesota
Government Data Practices Act, which motivates their request for continued sealing.
ECF No. 95.

         Mr. Bakambia has previously addressed the sealing of certain documents in a
letter dated November 29, 2020. ECF No. 78. Specifically, Mr. Bakambia asks that


1
    The DOC Defendants include Paul Schnell, Guy Bosch, Victor Wanchena, and
Tammy Lisowy.

                                            1
       CASE 0:20-cv-01434-NEB-KMM Doc. 111 Filed 12/28/20 Page 2 of 2




Ms. Reid’s declaration be unsealed because the redactions in the publicly filed version
do not concern anything he considers confidential. Mr. Bakambia does not assert that
the exhibit to Ms. Reid’s Declaration should be unsealed. Mr. Bakambia argues that
the DOC Defendants’ memorandum should be unsealed because the DOC
Defendants merely repeated allegations from his own Declaration in support of the
motion for injunctive relief. See Pl.’s Decl., ECF No. 48.

      Having reviewed the documents at issue, the DOC Defendants’ stated reasons
for requesting continued sealing, and Mr. Bakambia’s position, and considering the
applicable legal standard, the Court finds that the DOC Defendants’ memorandum
and Ms. Reid’s Declaration should be unsealed. These documents are judicial records
because they were filed in connection with a request regarding the exercise of the
Court’s Article III judicial powers. Mr. Bakambia has affirmatively disavowed his own
interest in preserving the confidentiality of the information in these documents. As a
result, the Court finds that the interest in confidentiality does not outweigh the
public’s qualified right of access. However, Mr. Bakambia has not taken the same
position with the exhibit to Ms. Reid’s Declaration, which comprises several discrete
medical records. For these documents, the Court finds that the interest in maintaining
confidentiality outweighs the public’s qualified right of access.

      Accordingly, IT IS HEREBY ORDERED THAT:

      1. The Clerk of Court is directed to unseal the documents at docket entries 62
          and 64; and
      2. The Clerk of Court is directed to keep the documents at docket entry 64-1
          under seal.

Date: December 28, 2020

                                                        s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge




                                            2
